Citation Nr: 0621175	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-30 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.  
  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran served on active duty from July 1941 to December 
1944.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2002 decision that granted 
service connection for tinnitus and assigned a 10 percent 
disability evaluation effective from November 15, 2001.  The 
January 2003 statement from the veteran's representative 
which was construed as a claim for an increased evaluation 
has instead been construed by the Board as a timely notice of 
disagreement with the April 2002 rating decision.  See 
38 C.F.R. § 20.200, 30.201. 20.302 (2005).  


FINDING OF FACT

The 10 percent evaluation currently assigned for bilateral 
tinnitus is the maximum rating authorized under Diagnostic 
Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.87, 
Part 4, including Diagnostic Code 6260 (2005); Smith v. 
Nicholson, No. 05-7168, ___F.3d. ___, 2006 WL 1667936 (C.A. 
Fed June 19, 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested an increased evaluation for 
tinnitus.  Specifically, he requests separate 10 percent 
evaluations for each ear.  The RO denied the veteran's claim 
on the basis that Diagnostic Code 6260 of VA's Schedule for 
Rating Disabilities, which sets forth the criteria for the 
evaluation of tinnitus, does not provide for the assignment 
of a separate 10 percent evaluation for tinnitus of each ear.

Tinnitus is evaluated under Diagnostic Code (DC) 6260, which 
was revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, 
note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court) reversed 
a Board decision that found that, under pre-June 2003 
regulations, no more than a single 10-percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 23, 
2003, versions of DC 6260 required that VA assign dual 10-
percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of DC 6260 as authorizing only a single 10-
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, No. 05-7168 (Fed. Cir. 
June 19, 2006).  Citing Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of DC 6260 was 
plainly erroneous or inconsistent with the regulations, the 
Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under DC 
6260, regardless of whether the tinnitus is perceived as 
unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003, precludes an 
evaluation in excess of a single 10-percent for tinnitus.  
Therefore, the veteran's claim for separate 10 percent 
ratings for each ear must be denied under both the new and 
old versions of the regulation.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
provisions of the Veterans Claims Assistance Act of 2000 have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  See Manning v. Principi, 16 Vet. App.  534, 542-543 
(200); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).


ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for bilateral tinnitus is denied.  
  


		
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


